}

Republic of Liberia

Perestry Developnient Authority
‘ P.O. Box 10-3010
Kappa House, Elise Saliby’s Compound, Sinkor

|
7000, Monrovia 10, Liberia :

AREA: A-11
PORKPA & GOLA K ONNEH DISTRICTS
GRAND CAPE MOUNT COUNTY

Holder: Bassa Logging Timber Corporation
Broad Street, Monrovia
Monrovia, Liberia

* “July 21,2010

REPUBLIC OF LIBERIA Company: Bassa logging Timber Corporation
FORESTRY DEVELOPMENT Broad Street, Monrovia
AUTHORITY Monrovia, Liberia
TIMBER SALE CONTRACT
Region: # 1 County: Districts: Contract Number:
Grand Cape Mount Porkpa & Gola} TSC- 0009
Konneh
Forest Area: Contract Signing Date: | Termination Date:
TSC Area “11”
July 21,2010 July 20, 2013

We
ge

“Table of Contents

PART A — SPECIFIC PROVISIONS.
Al Location and Area.

AZ ~ Area MAapeocsscseccscccsecssesseesesersenceserstessssstecsansssesaueseecassassevaesavesseesaces
A3 — Performance Bond
A4-— Land Rental Bid

B2.0- GRANT.
B2.1 — Contract Area
B2.11 — Reservations
B2.2 - Termination Dat
B2.3 — Assignment

B3.0 - OBLIGATIONS OF CONTRACT HOLDER
B3.1 — Pre-Felling Operations ...
B3.12 — Initial Social Agreements.
B3.13 ~ Business Plan...............
B3.14—- Annual Operational Plan
B3.15 — Initial Performance Bond and First Annual Performance Bond.
B3.2 — Responsible Employment and Management Practices.
B3.21 — Safety ..
B3,22 — Health.
B3.23 — Use of Local Labor.....ccceccccseesee
B3.3 — Responsible Environmental Practice:
B3.4 — Laws and Regulations «0.0...
B3.41 — Governing Law...........
B3.42 ~— Third-Party Beneficiarie,
B3.43 — Harvesting Practices......
B3.44 — Prohibited Transactions.......0...c0ccssssesccesssessaeeee
B3.45 — False Statements and Material Misrepresentations .
B3.46 — Indemnification and Liability... tcccceeeeccsee

B4,0 - RIGHTS OF HOLDE

B4.1 — Occupancy of Surface and Easement: 12
B4.11 — Public Lands Inside Contract Area...... 12
B4.12 — Use of Public Lands Outside Contract Area. 12

mb

ES
-_

ewe:

qos

B4.13 Use of Private Lands
B4.14 — Other Activities Outs
B4.2 — Holder Improvements,
B4.21 ~ Construction of Improvements
B4.22 ~ Approval Requirements...

B4.23 ~ Right of Others to Use Facilities
B4.24 — Removal .....

ttt iieetessesensseeseae 14
B4,3 ~ Right to Take and Use Water........ 15
B4.4 — Use of Gravel, Sand, Clay, and Ston 15
B4.5 — Holder’s AEMtec cco. 15

BS.0 -— REPRESENTATIVES AND COMMUNICATIONS,
BS5.1 ~ Holder’s Representatives,.....
BS5.2 - Government Representatives,
BS5.3 — Government Inspection .
B5.4 ~ Notices...
BS.5 — Reports oe

B5.51 — Records Maintenance and Inspection (Generally)
B5.52 — Annual Reports...
B5.53 ~ Other Reporting Requirements...
BS5.54 — Holder to Provide Documents Free of Charge
B5.55 — Broad Public Access to Information .

B6.0 - OPERATIONS...
B6.1 — Operations Generally
B6.11 — Annual Operational Plan
B6.12 — Annual Performance Bond
B6.13 — Annual Harvesting Certificate...
B6.14 — Changes to Annual Operational Plan
86.18 ~ infrastructure and Work:
36.2 ~ Timber Specifications ...,
B6.21 — Merchantable Trees...
B6.22 ~ Minimum Diameter Limit

B6.33 — Protection of Land Survey Monuments...
B6.34 — Protection Measures for Plants, Animals,
B6.35 ~ Wildlife Management and Protection .
B6.36 — Watercourse Protection wo...

B6.37 ~ Erosion Prevention and Control
B6.38 — Prevention of Pollution.
B6.4 — Practice of Silviculture
B6.41 — Conduct of Logging .. we
B6.5 — Road Construction and Maintenance

cS
B6.6 — Fire Precautions and Control
B6.61 — Fire Control wee
B6.62 — Fire Suppression Costs .......ccseseenene

B7.0 — Participation in Chain of Custody System

B8.0 — FISCAL OBLIGATIONS
B8.1 — Fees and Rental Bids......
B8.11 — Land Rental Bid Payment:
B8.12 - Stumpage Fee.....
B8.13 — Land Rental Fees
B8.14— Forest Product Fees
B8.2 — Other Payment Rates.............
B9.0 ~ Timber Cut Through Mistake
B9.1 — Timber Damaged Without Negligence
B9.11 — Timber Unnecessarily Damaged or Negligently or
B9.12 — Careless Falling or Extraction .
B9,13 — Liquidated Damages............
B9.2 — Payments ........e
B9.21 — Designated Account
B9.22 — Accrual...
B9.23 — Payment Guaranteed by Bond or Deposited Securities
B9.24 ~ Payments Not Received
B9.35 ~ Prohibitions 0...

B10.0- PERFORMANCE AND SETTLEMENT
B10.1 — Non-Waiver ......cccccceeeceseeee
B10.12 — Approval and Consent.
B10.13 — Disputes and Claims.
B10.14 — Contract Documents.
B10.2 ~ Title and Liabilit
B10.21 — Title Passage......
B10.22 — Liability for Loss
B10.23 — Force Majeure .......

B10.24 — Contract Interruption
B10.25 — Breach....... cece
B10.26 — Failure to Execute Contract.
BI10.27 — Termination for Breach...
B10.28 — Termination for Breach Procedure
B10.3 — Periodic and Other Reviews...
B10.31 — Annual Compliance Audit
B10,32 — Additional Audits............
B10.4 - Settlement and Contract Closure
B10.41 — Settlement........
B10.42 — Contract Closure.

SIGNATURE PAGE ..ccccsccseccesecsessssssssssssssvssscesssssvssssevienssssessstsssssessseese

de.

Ouagal
ES
This Contract is entered into at the City of MONROVIA County of
MONTSERRADO, Republic of Liberia, under the General Business Law, Title 14
of the Liberia Code of Law Revised, between the Government of the Republic of
Liberia (GOVERNMENT), acting through the Forestry Development Authority
hereinafter referred to as the AUTHORITY, and Bassa Logging Timber
Corporation, a company duly organized, existing, and doing business under the
Laws of the Republic of Liberia, hereinafter referred to as the CONTRACT
HOLDER, OR HOLDER.

WHEREAS, (1) Section 5.4 of the National Forestry Reform Law of 2006
authorizes the AUTHORITY to grant licenses for sound, long-term forest
management, including inventories, preparation of management plans, and
ANNUAL OPERATIONAL PLANS, through Timber Sale Contracts; (2) HOLDER
wants to accept responsibilities for stewardship of public forest land and to
purchase, cut, and remove timber from that land; (3) AUTHORITY, having
advertised a concession auction at which HOLDER was the successful bidder, wants
to issue HOLDER a license for sustainable management and harvest in the
advertised area; and (4) HOLDER and AUTHORITY are willing to be bound by the
terms set out in this Contract;

Now, THEREFORE, AUTHORITY and HOLDER execute this contract and
indicate their acceptance of the terms of this contract.

This contract consists of two Parts: A — Specific Provisions, and B — Standard
Provisions, together with contract area maps, plans, specifications, and other
attachments specified in the text of Parts A and B.

Bs
PART A — SPECIFIC PROVISIONS

Al - Location and Area
See Section B2.1 (Contract Area)

The Contract Area of 5000 Hectares has the following Metes and Bounds
Description:

Timber Sale Contract A-11 lies within Latitudes 7°9°36” - 7°18°0” North of the equator and
Longitudes 10°54’36” - 11°1’48” West of the Greenwich meridian and it is located in Grand Cape
Mount County-Liberia.

Timber Sale Contract A-11 is 43 miles north of the Atlantic Ocean and 97 miles assessable by road
to the Port of Monrovia.

Commencing at the edge of the Mafa River which forms the boundary between the Gola Proposed
Protected Area and TSC A-11 (7°12°54.43”N-10°58’ 07.16”W) thence a line runs Due North for
4,887 meters to a point (7°15°32.82”N-10°58’ 07.44°W); thence a line runs S 79° W for 60 meters
to a point (7°15°32.47”"N-10°58°09.36” W); thence a line runs N 82° W for 196 meters to a poirit
(7°15733.34” N-10° 58°15.68” W); thence a line runs N 53° W for 185 meters to the point
(7°15°36.94"N-10°58?20.50"W); thence a line runs N 42° W for 398 meters to a point
(7°15*46.62"N-10°58"29,06"W); thence a line runs N 64° W for 118 meters to a point
(7°15°48.32”"N-10°58°32.46”W); thence a line runs N 85° W for 415 meters to a point
(7°15°49.46"N-10°58°45.91”W); thence a line runs N 67° W for 228 meters to a point (7°15°52.34”
N-10°58752.77° W); thence a line runs N 55° W for 252 meters to the point (7°15’57.03”N-
10°58’59.50”W); thence a line runs Due West for 740 meters to a point (7°15°57.17°N-
10°59’23.56”W), thence a line runs S 75° W for 311 meters to a point (7°15'54.46"N-
10°59°33.41”W); thence a line runs S 84° W for 23 meters to a point (7°15’54.01” N-10° 59°34.88”
W); thence a line runs Due North for 2,165 meters to a point (7°17°04,05"N-10°59°34.95"W);

thence a line runs S 69° W for 3,982 meters to a point (7°1618.22"N-11°O1 °36.27°W); thence a line
tuns § 31° E for 4,991 meters to a point (7°13’58.06”N-11°00? 14.24” W); thence a line runs § 3° E
for 7,911 meters to a point (7°09'40.05"N-11°00"01.10”W); thence a line runs S 74° E for 2,875
meters to a point (7°09°14.83”N-10°58°31.35”W); thence a line runs N 16° W for 4,092 meters to a
point (7°11°25.65°N-10°58’54.53”W); thence a line runs N 28° E for 3,129 meters to the point of
COMMENCEMENT (7°12’54.43”N-10°58707.16” W), Embracing 12,355 acres or 5,000 hectares of

forest land and no more. -2-
_ mie
“eS
A2— Area Map

A map of the CONTRACT AREA attached (if there is a discrepancy between the map
and the written Metes and Bounds description, see B8.31)

Liberia's Forestsy evelopment Authoriiy

Map of: Bassa Loggoing Timber Company, (TSC A-11) ;
,. 2,000 Hectares-Grand Cape Mount County-Lib Sd

eria

Interpretation Key.
® Populated piaces
© Socio-economic survey towns|
Aj Rivers

Primary motor road
‘Secondary motor road

Scale = 1:63,551
a4 "08 Miles

A3 — Performance Bond
Applicable to B3.2 and B7.34
The required initial Performance Bond amount in United States dollars is $25,000.00

A4~ Land Rental Bid
Applicable to B7.11
The land rental bid in United States dollars is $ 10.20 per hectare per year.

opie)
ia

AS. Evidence of Access to Capital and Equipment

Within 90 days of the signing of this contract, CONTRACT HOLDER wiil supply to
the AUTHORITY:

A. Evidence of access to at least US$250,000 in funds available for use in executing this
contract during the first six months of the contract life;
B. Evidence of access to a D6 or machine of similar capabilities available not later than October

C. Evidence that the provider of funds and equipment has sufficient capital to meet its
obligations to the CONTRACT HOLDER

Failure of the CONTRACT HOLDER to meet these requirements in a form acceptable to the
AUTHORITY will represent an event of default

PART B- STANDARD PROVISIONS

The Standard Provisions in this Part are subject to Specific Provisions of the contract stated in
Part A. When appropriate, Specific Provisions established in Part A are cited by reference number.

BI.0— INTERPRETATION AND DEFINITIONS

The following rules of interpretation govern this Contract, unless the Contract expressly
provides otherwise: ,

(i) All written plans, certificates, approvals, communications, and notices required under this
Contract must be in English.

(i) All monetary amounts in this Contract are stated in United States dollars. All
MONETARY OBLIGATIONS are payable in United States dollars,

GiDAI! references in this Contract to Statutes, regulations, and codes of practice incorporate
the material as it may be from time to time amended. If the material is repealed, the
reference is to the material that replaces the repealed material, as determined by the
CONTRACTING OFFICER.

(iv) There are no oral provisions to this Contract; the whole agreement is in writing. At the
time of signing, this document reflects the whole agreement.

-4-

ra

mi
Me,
(v) Future modifications or additions to this Contract must be in writing.

(vi)This Contract does not create any sort of agency, partnership, joint venture, or other
business entity.

(vii) Time is of the essence. That means that if this Contract goes before a court, the court
should honor the time limits and deadlines in this Contract as firm unless the parties
agree to waive them.

(viii) If a court determines that some part of this Contract is invalid, the parties want the
court to strike only the offending provision and not the entire Contract.

(ix)Each party wants to keep a legally valid “original” of the signed Contract. Therefore, the
parties are signing two duplicate original versions of this Contract. If a court is ever asked
to admit the text of this Contract into evidence, the parties ask the court to consider either
duplicate original document to be acceptable proof of the Contract.

(x) Descriptive headings used in this Contract are not to be considered in determining the
rights and obligations of the parties.

(xi)“Includes” as used in this Contract means “includes but is not limited to.”

Except for the following terms, which are capitalized in this Contract and defined below, terms in
this Contract have their common contextual definition. In case of dispute, CONTRACTING
OFFICER may interpret terms in accordance with accepted terminologies of the forestry profession.

AGENT, when used to describe persons acting on behalf of HOLDER, includes employees and
independent contractors. “Independent contractors” as used here comprises the entire chain of
PERSONS linked by contract, subcontract, or employment through an independent contractor.
ANNUAL HARVESTING CERTIFICATE means a certificate issued by AUTHORITY in accordance
with Section B6.13.

ANNUAL OPERATIONAL PLAN means the plan required under Section B6.11.

AUTHORITY means the Forestry Development Authority (FDA).

AWARD NOTICE DATE means the date that the tentative contract award notice is given to the
winning bidder.

BOARD OF DIRECTORS means the Board of Directors of AUTHORITY.

BREAST HEIGHT means a point on a tree 1.36 meters above the average ground level or, if there is
a buttress, 30 centimeters above the convergence of the buttress.

BUSHMEAT means meat of wild animals killed for subsistence or commercial purposes.

CHAIN OF CUSTODY means the path of custodianship followed by LOGS, TIMBER, and WOOD
PRODUCTS through harvesting, transportation, interim storage, processing, distribution, and export,
from source of origin to end use. Chain of Custody continues despite changes of state — for example,
changes resulting from cutting, processing, splitting, or sorting.

CHAIN OF CUSTODY SYSTEM means the set of procedures and mechanisms used to track and
monitor CHAIN OF CUSTODY.

CLAIM means a written demand by one of the parties seeking the payment of money, adjustment or
interpretation of contract terms, or other relief, under or relating to this Contract.

CONTRACT AREA means the area described in Specific Provision Al.

oe sb

We,
CONTRACT EFFECTIVE DATE means the date upon which this Contract satisfies the requirements
of Section 5.3(f) of the National Forestry Reform Law of 2006 that the Contract be both signed by
the President and ratified by the Legislature,

CONTRACTING OFFICER means an AUTHORITY officer to whom AUTHORITY has delegated
the power and duty to administer this Contract, including but not limited to inspection and
enforcement of the Contract, under Section B5.2.

CONTROL means the power to exercise, directly or indirectly, a controlling influence over the
management, policies, or activities of an individual or business concern, whether through ownership
of voting securities, through one or more intermediary individuals or business concerns, or
otherwise. In all events, “control” shall be deemed to include ownership, directly or indirectly, of an
aggregate of 10 percent or more of either the voting power or the equity interests.

EPA means the Environmental Protection Agency.

FEE means any sum charged in conformance with Section 14.2 of the National Forestry Reform
Law of 2006.

FELLING EFFECTIVE DATE means the date on which AUTHORITY certifies that the HOLDER
has completed all PRE-FELLING OPERATIONS.

FOREST PRODUCT means any material derived from FOREST RESOURCES, including but not
limited to flora, fauna, and micro-organisms that may be exploited for social, economic, or other
benefits.

FOREST RESOURCES means anything of practical, commercial, social, religious, spiritual,
recreational, educational, scientific, subsistence, or other potential use to a human that exists in the
forest environment, not limited to flora, fauna, or micro-organisms.

GOVERNMENT means the government of the Republic of Liberia and includes all branches,
subdivisions, instrumentalities, authorities, and agencies.

HARVESTING BLOCK means an area for TIMBER harvest identified in an ANNUAL
OPERATIONAL PLAN under Section B6.11.

HOLDER (or CONTRACT HOLDER) means the PERSON entering into this Contract with
AUTHORITY and receiving a license to harvest TIMBER under this Contract.

INFRASTRUCTURE means non-movable assets, including:

(i) Transportation and communication facilities, including roads, bridges, railroads, airports,
landing strips and landing pads for aircraft, garages, canals, pipelines, and radio, telephone,
and telegraph facilities;

Gi) Port facilities, including docks, harbors, piers, jetties, breakwaters, terminal facilities,
warehouses, and equipment for loading and unloading;

(iii) Electrical power, water, and sewage facilities, including water supply systems and
water drains for disposal of plant wastes and sewage;

(iv) Public welfare facilities, including schools, clinics, hospitals, and public halls; and

(v) Miscellaneous facilities built in connection with the operation of the foregoing,
including offices, employee housing, machine shops, foundries, repair shops, and
warehouses.

LOG means a portion of a tree, with or without side limbs and bark removed, otherwise substantially
intact and intended for further processing.

MERCHANTABLE LOG means a LOG capable of being processed into WOOD PRODUCTS of
commercial value, however:

-6-

7 MdwJ

We
(i) If a tree was not bucked to assure as much volume as possible, merchantable contents are
assessed as if it had been properly bucked.

(ii) The LOG is not merchantable if one-third or more of its volume is subject to major
defects. “Major defects” includes heart shake, ring shake, heart decay, holes, shatters, dry rot,
parasitic damage, and similar characteristics reducing the commercial value of a LOG.

(iii) The LOG is not merchantable if the volume of its sapwood exceeds one-third of its total
volume, unless it can be sold, processed, or otherwise utilized commercially together with its
sapwood,

(iv) The LOG is not merchantable if the diameter of any branch knot, decayed knot, hole, or
decayed butt or the sum of the diameters of such defects exceeds the gross diameter of the
LOG inside bark at its small end.

In applying this definition, use the standards for determining volume and grading referenced in
AUTHORITY Regulation 108-07 on Establishing a Chain of Custody System, Sections 26 and 27.
MERCHANTABLE TREE means a tree that is at least 60 centimeters in diameter at BREAST
HEIGHT that can produce at least one MERCHANTABLE LOG and is identified and marked for
felling in the ANNUAL OPERATIONAL PLAN.
MONETARY OBLIGATIONS means all amounts the HOLDER owes under this Contract, including
FEES, liabilities, and amounts owed under Social Agreements.
PERSON means any individual, partnership, joint venture, association, corporation, trust, estate,
unincorporated entity, community, government, or state, and any branch, division, political
subdivision, instrumentality, authority, or agency.
PLANT AND EQUIPMENT means the following assets, other than INFRASTRUCTURE, necessary
or desirable for operations under this Contract:
(i) Felling and extraction equipment;
(ii) Facilities and equipment to saw, cul, and otherwise process TIMBER;
(ii) Facilities and equipment used in connection with the operation of the foregoing,
including-offices, machine shops, repair shops, and warehouses;
(iv) Facilities and equipment for the maintenance of personnel, including dwellings, stores,
mess halls, and recreation facilities; and
(v) Moveable equipment, including motor vehicles, used with assets in the above four
categories or with INFRASTRUCTURE.
PRE-FELLING OPERATIONS means
{i) Completion of an Environmental Impact Assessment;
(ii) Execution of required Social Agreements;
(iii) Preparation of a Business Plan;
(iv) Preparation of an initial ANNUAL OPERATIONAL PLAN; and
(v) Posting of an initial Performance Bond, followed by posting of an annual Performance
Bond.
TIMBER means sawn or cut wood or LOGS.
WOOD PRODUCT means a processed item made substantially of wood, including but not limited to
lumber, plywood, veneer, particleboard, and pulp. In case of doubt whether an item is a WOOD
PRODUCT, follow how the term is used in AUTHORITY Reguiation 108-07 on Establishing a
Chain of Custody System.

¢ rel

J
WORK means actions associated with the construction, reconstruction, demolition, repair, or
renovation of a building or structure or surface and includes site preparation, excavation, assembling,
installation of plant, fixing the equipment, and laying out of materials, and any action pertaining to
logging or preparation of logging activities.

B2.0 —- GRANT

B2.1 — Contract Area

AUTHORITY grants HOLDER the license to harvest TIMBER within the confines of the
CONTRACT AREA (see Specific Provision Al). This license is contingent on adherence to the
terms of this Contract. HOLDER’s harvests must be consistent with sustainable management of
FOREST RESOURCES and implementation of the plans required under Section B3.11. This license
is exclusive, subject to the reservations in Section B2.11. FOREST PRODUCTS other than
TIMBER are not granted under this license unless a specific provision in the Contract allows their
harvest or use.

In the event of a resurvey, HOLDER shall promptly report to AUTHORITY any discrepancy in the
metes and bounds and/or the CONTRACT AREA maps for appropriate action and adjustment.

B2.11 — Reservations

The parties recognize that Chapters 11 and 12 of the National Forestry Reform Law of 2006 reserve
rights for private landowners and the public, and HOLDER agrees to respect those tights. In
addition, the GOVERNMENT reserves the right:

(a) Of access, or to allow others to access, the CONTRACT AREA for the purpose of
exploring for or exploiting minerals or other substances or for any subsoil investigation or other
reasonable investigation, provided HOLDER’s operations and activities shall not be unduly
interfered with nor its rights prejudiced and that if damages result to HOLDER’s property as a result
of such exploration, investigation, or exploitation, the GOVERNMENT agrees to provide fair
compensation to HOLDER for such damages.

(b) To take from the CONTRACT AREA such TIMBER and FOREST PRODUCTS as may be
required for public purposes or to allow others to access the CONTRACT AREA for traditional and
customary community uses of TIMBER and FOREST PRODUCTS, provided HOLDER’s
operations and activities shall not be unduly interfered with nor its rights prejudiced.

(c) To enter the CONTRACT AREA to conduct reforestation or any other activity, as may be
required for public purposes, provided HOLDER’s operations and activities shall not be unduly
interfered with nor its rights prejudiced.

(d) To construct roads, highways, railways, and communication lines within the CONTRACT
AREA, provided the GOVERNMENT shall not unreasonably interfere with HOLDER’s operations
and shall compensate HOLDER for damage caused, including, but not limited to, property damage
and economic or other losses, including lost profits.

-8-

Coe

pn
Ws,
B2.2 — Termination Date

(a) HOLDER’s license to harvest TIMBER ends on the termination date specified in this
Contract, unless extended or shortened under a provision of this Contract or by operation of law.

(b) This Contract is not renewable, Limited extensions are possible under Section B8.5 (Force
Majeure). HOLDER shall discharge all its obligations under this Contract in a timely manner,
excepting only those obligations for which AUTHORITY has given written permission to delay
performance. Absent an extension or written permission to delay, HOLDER’s failure to honor time-
related obligations is a breach of this Contract.

B2.3 — Assignment

(a) HOLDER shall not assign or transfer this Contract or any interests, rights, privileges, or
obligations under this Contract, without prior written approval from the Government of Liberia by
and through the Ministry of Justice, Ministry of Finance, and the AUTHORITY.

(b) AUTHORITY shall not consent to any assignment or transfer of this Contract, except in
compliance with the requirements of AUTHORITY Regulation 104-07, Section 71.

B3.0—- OBLIGATIONS OF CONTRACT HOLDER

B3.1 - Pre-Felling Operations

(a) HOLDER shall not fell trees, harvest TIMBER, or conduct any other ground-disturbing
activities prior to the FELLING EFFECTIVE DATE.

(b) Within 7 days after approving (or, in the case of Social Agreements, attesting to) the last of
HOLDER’s PRE-FELLING OPERATIONS, AUTHORITY shall certify, in writing, that HOLDER
has completed all PRE-FELLING OPERATIONS,

(c) The date on which AUTHORITY issues the certification under this Section is the
FELLING EFFECTIVE DATE for this Contract.

B3.12 — Social Agreements

(a) Before the first annual operating season, HOLDER shall execute the Social Agreements
required by AUTHORITY Regulation 105-07.

(b) AUTHORITY shall promptly review and either attest to or reject the Social Agreements, in
conformity with AUTHORITY Regulation 105-07, Section 36.

B3.13 — Business Plan

(a) As part of its Forest Management Plan, HOLDER must include an up-to-date Business Plan
demonstrating, to AUTHORITY’s satisfaction, that HOLDER has the technical and financial
capacity to manage the CONTRACT AREA sustainably.

(b) The Business Plan must conform to AUTHORITY’s Guidelines for Forest Management
Planning.

t-

-9-

rt
We,
aes QR,

B3.14 — Annual Operational Pian

(a) Within 90 days before the first annual operating season, HOLDER shall submit to
AUTHORITY an initial ANNUAL OPERATIONAL PLAN.

(b) Except for the timing of submission specified in this Section, the initial Plan must conform
to the requirements of Section B6.11.

B3.15 — Initial Performance Bond and First Annual Performance Bond

(a) Before the deadline set in AUTHORITY Regulation 104-07, Section 61(b), HOLDER shall
deposit with the Ministry of Finance an initial Performance Bond, in the amount shown in Specific
Provision A3.

(b) Before the first annual operating season, HOLDER shall deposit the first annual
Performance Bond as required by AUTHORITY Regulation 104-07, Section 61, and by Section
B6.12 of this Contract.

(©) The GOVERNMENT shall return the initial Performance Bond to HOLDER promptly after
HOLDER posts the first annual Performance Bond.

B3.2 — Responsible Employment and Management Practices

B3.21 — Safety

(@) HOLDER shall follow internationally recognized, modern safety precautions in all
activities, as are used elsewhere by others under comparable conditions. HOLDER shall comply
with such safety instructions that the GOVERNMENT gives in writing.

(b) HOLDER shall employ temporary traffic controls only in compliance with AUTHORITY
Regulation 104-07, Section 73(b).

B3.22 — Health

HOLDER shall employ internationally recognized, modern measures for the protection of general
health and safety of its employees and all other PERSONS with legal access to the CONTRACT
AREA. HOLDER shall comply with public health instructions given in writing by the
GOVERNMENT.

B3.23 — Use of Local Labor

(a) In the selection of employees to conduct its operations under this Contract, HOLDER shall
give preference to competent and qualified individuals living in and near the CONTRACT AREA,
and particularly to individuals from communities benefiting from the HOLDER’s Social
Agreements.

(b) HOLDER shall not import unskilled labor from outside Liberia.

(c) HOLDER shali comply with all training and employment obligations required by law or
regulation.

-10-

rs

We,
B3.3 — Responsible Environmental Practices

HOLDER shall conduct operations in a manner that promotes the sustainable development of
FOREST RESOURCES and environmental protection for the common good of the people of
Liberia.

B3.4 — Laws and Regulations

B3.41 — Governing Law
The laws of the Republic of Liberia govern this Contract.

B3.42 — Third-Party Beneficiaries

All PERSONS dealing with HOLDER, including employees and shareholders, and all PERSONS
having an interest in the condition or management of the affected environment are third-party
beneficiaries under this Contract.

B3.43 — Harvesting Practices

HOLDER shall comply with the Liberia Code of Forest Harvesting Practices.

B3.44 — Prohibited Transactions

HOLDER shall not directly or indirectly engage in any transaction with any government, faction, or
armed movement that the GOVERNMENT has by law or by official pronouncement declared to be
hostile or unfriendly; nor shall HOLDER engage in any other transaction prohibited by law.

B3.45 — False Statements and Material Misrepresentations

HOLDER shall not knowingly make false statements or material misrepresentations (including
misrepresentation by omission) to the GOVERNMENT on any matter relating to this Contract.

B3.46 — Indemnification and Liability

(a) HOLDER shall at all times indemnify and hold the GOVERNMENT and its officers and
agents harmless from all claims and liabilities for the death of or injury to PERSONS, and for
damage to property, from any cause whatsoever arising out of HOLDER’s operations or activities
hereunder or as a result of HOLDER’s failure to comply with any law or regulation.

(b) Holder acknowledges that in the event of any damage, injury, or loss caused by the acts or
omissions of HOLDER’s AGENTS, HOLDER is liable for the damage, injury, or loss to the extent
provided by the laws of Liberia.

-ll-

¢- tb
ES
B4.0- RIGHTS OF HOLDER
B4.1 — Occupancy of Surface and Easements

B4.11 — Public Lands Inside Contract Area

Within the CONTRACT AREA, HOLDER shall have the right to enter and occupy any public land
or use public rights-of-way to undertake operations and activities under this Contract. If not
described in an approved ANNUAL OPERATIONAL PLAN, such occupancy is subject to prior
approval in writing by AUTHORITY. HOLDER’s occupancy and use must protect natural resource
values.

B4.12 — Use of Public Lands Outside Contract Area

(a) HOLDER shail not use public land outside the CONTRACT AREA, unless the HOLDER
has express, written permission from AUTHORITY.

(b) Before requesting permission, HOLDER shall consult with all potentially affected
communities that are party to Social Agreements with HOLDER. HOLDER shall make a written
record of the time, place, and general content of those consultations.

(c) HOLDER’s requests to AUTHORITY to use such public lands must be in writing. For
convenience, HOLDER may make such requests in its ANNUAL OPERATIONAL PLAN. If made
in this manner, these requests must be expressly and clearly identitied as requests to use public land
outside the CONTRACT AREA. AUTHORITY shail approve or deny such requests as part of its
review of the ANNUAL OPERATIONAL PLAN. AUTHORITY may deny the request while
approving the remainder of the plan.

(@) AUTHORITY shall not unreasonably deny permission to use such land.

(e) AUTHORITY and HOLDER shall negotiate the terms and conditions under which an
easement or other use rights may be exercised. If HOLDER occupies lands, the terms shall include
payment of area fees and an amount for land rental at the Land Rental Bid rate. The right to use such
land does not extend to the right to harvest TIMBER, unless the TIMBER is taken to clear land for a
right-of-way or yarding area.

B4.13 — Use of Private Lands

(a) HOLDER may use private land with the express, written permission of the land owner.

(b) If HOLDER is unable to obtain the permission of the land owner for such use, then use is
limited to rights of way, and any compensation is governed by Chapter 11 of the National Forestry
Reform Law of 2006 and AUTHORITY Regulation 110-07, on the Rights of Private Land Owners.

(c) With or without permission of the land owner, (i) HOLDER shall not seek a use, lease,
right-of-way, or easement that substantially interferes with the operations of another previously
issued Forest Management Contract or Timber Sale Contract; and (ii) HOLDER shall not interfere
with any good faith exercise of third-party rights to TIMBER or FOREST PRODUCTS, including
customary rights, without permission of the third party.

-12-

~P- rie

Mi;
CONTRACTING OFFICER shall designate an FDA Representative for this Contract and notify
HOLDER in writing of the FDA Representative’s identity and contact information. The designated
FDA Representative for this Contract is authorized to:

(i) Receive notices related to performance under this Contract; and

(ii) Act on behalf of the GOVERNMENT under this Contract.
FDA Representative shall remain readily available to the CONTRACT AREA.
CONTRACTING OFFICER or FDA Representative shall designate, in writing, one or more
additional on-the-ground FDA representatives who are authorized to assume responsibilities in the
FDA Representative’s absence. Representatives designated by FDA under this provision are the sole
AUTHORITY personnel authorized to receive or provide notice, or to take related actions, under this
Contract.

B5.3 — Government Inspection

HOLDER consents to the GOVERNMENT, or any designated representative of GOVERNMENT,
conducting reasonable inspections of the CONTRACT AREA, any premises within the
CONTRACT AREA, and any other
offices of HOLDER both in and outside of Liberia, to confirm compliance with the terms of this
Contract and applicable laws. HOLDER understands that inspection activities may include all of the
following:

(@) Inspection of any activities and operations carried out under this Contract;

(ii) Examination of office records relating to HOLDER’s activities and operations under this

Contract;

(iii) Inspection of the boundaries and delineation of the CONTRACT AREA; and

(iv) Inspection of LOGS and TIMBER to determine the quantity, quality, and type (including
species and variety) of TIMBER harvested, transported, processed, and marketed by HOLDER.

B5.4 — Notices

(a) Notice is effective under this Contract when the notice is hand-delivered or delivered by
commercial carrier. The party giving notice has the burden of proving delivery.

{b) All notices, requests, or other communications required by, provided for, or otherwise
related to this Contract must be in writing to the other party’s designated representative.

(c) Cables, telegrams, faxes, and other forms of electronic notice are effective only when
delivery is executed and has been confirmed by the sender. ,

(d) All notices must be written in the English language.

BS.5 — Reports

B5.51 — Records Maintenance and Inspection (Generally)

(a) HOLDER shall keep all records necessary to demonstrate compliance with this Contract
during the duration of the Contract and for 5 years after the Contract terminates, as required by
AUTHORITY Regulation 104-07, Section 75, concerning recordkeeping and inspection
requirements under forest management contracts. HOLDER shall retain all original records, maps,
ANNUAL OPERATIONAL PLANS, reports, and other documents relating to its activities and
operations carried out under this Contract. HOLDER shail take care to retain all documents relating
to financial and commercial transactions involving:

Fs

HG,
(c} HOLDER shall not sell or otherwise give possession of TIMBER to any PERSONS that are
on the debarment list kept under the Public Procurement and Concessions Act; that are on the lists of
debarred or suspended PERSONS kept under Part I] of AUTHORITY Regulation 103-07, on Bidder
Qualifications; that are ineligible under Section 22 of that Regulation; or that have voluntarily
excluded themselves from eligibility for forest licenses.

(d) HOLDER shall use due diligence to assure compliance with the requirements of this
Section. Upon request of AUTHORITY, HOLDER shall present evidence of its actions to assure
compliance and shali take any additional reasonable steps requested by AUTHORITY, including
obtaining sworn statements or certifications from AGENTS and other covered PERSONS.

BS.0 —- REPRESENTATIVES AND COMMUNICATIONS
B5.1 — Holder’s Representatives

(a) HOLDER shall, before commencing operations under this Contract, furnish, in writing, to
AUTHORITY and the Ministry of Finance, the name of the Local Resident Manager under whose
supervision HOLDER intends to conduct operations and who is authorized to receive notices in
regard to performance under this Contract and take related action. HOLDER shall give
AUTHORITY written notice of any change in the name or address of the Local Resident Manager,
or other supervising personnel, at least 14 days in advance of such change.

(b) HOLDER’s Local Resident Manager shall designate, in writing, a Field Supervisor. The
Field Supervisor shall provide on-the-ground direction and supervision of HOLDER’s operations
and shall be readily available to the CONTRACT AREA when operations are in progress. The
designated Field Supervisor may receive notices related to performance under this Contract and act
on behalf of HOLDER. The responsibilities of the Field Supervisor shall include the safeguarding of
resources and satisfying the terms of this Contract. Local Resident Manager shall provide to
AUTHORITY a complete list of names of PERSONS authorized to assume responsibilities in Field
Supervisor’s absence. HOLDER’s Local Resident Manager shall provide a copy of this Contract to
HOLDER’s Field Supervisor and to any other PERSONS authorized to assume responsibilities in
the Field Supervisor’s absence.

(c) If there co-participants or partners in this operation, Holder shall furnish to AUTHORITY
and the Ministry of Finance, in writing, the mame and address of the PERSON under whose
supervision the co-participant or partner intend to conduct operations. Such supervising PERSON
shall be considered the representative for that co-participant or partners for any purpose under this
contract.

B5.2 — Government Representatives

Promptly after the CONTRACT SIGNING DATE, AUTHORITY shall designate a
CONTRACTING OFFICER to administer this Contract. AUTHORITY may change the
CONTRACTING OFFICE at will. AUTHORITY shall give HOLDER notice in writing of the
designation and any change of the CONTRACTING OFFICER.
The CONTRACTING OFFICER may delegate, in writing, powers and duties to other AUTHORITY
officers.

-16-

4. a

eS
CONTRACTING OFFICER shall designate an FDA Representative for this Contract and notify
HOLDER in writing of the FDA Representative’s identity and contact information. The designated
FDA Representative for this Contract is authorized to:

(i) Receive notices related to performance under this Contract; and

(ii) Act on behalf of the GOVERNMENT under this Contract,
FDA Representative shall remain readily available to the CONTRACT AREA.
CONTRACTING OFFICER or FDA Representative shall designate, in writing, one or more
additional on-the-ground FDA representatives who are authorized to assume responsibilities in the
FDA Representative’s absence. Representatives designated by FDA under this provision are the sole
AUTHORITY personnel authorized to receive or provide notice, or to take related actions, under this
Contract.

BS5.3 - Government Inspection

HOLDER consents to the GOVERNMENT, or any designated representative of GOVERNMENT,
conducting reasonable inspections of the CONTRACT AREA, any premises within the
CONTRACT AREA, and any other
offices of HOLDER both in and outside of Liberia, to confirm compliance with the terms of this
Contract and applicable laws. HOLDER understands that inspection activities may include all of the
following:

(i) Inspection of any activities and operations carried out under this Contract:

(ii) Examination of office records relating to HOLDER’s activities and operations under this

Contract;

(iii) Inspection of the boundaries and delineation of the CONTRACT AREA; and

(iv) Inspection of LOGS and TIMBER to determine the quantity, quality, and type (including
species and variety) of TIMBER harvested, transported, processed, and marketed by HOLDER.

B5.4 - Notices

(a) Notice is effective under this Contract when the notice is hand-delivered or delivered by
commercial carrier. The party giving notice has the burden of proving delivery.

(b) All notices, requests, or other communications required by, provided for, or otherwise
related to this Contract must be in writing to the other party’s designated representative.

(c) Cables, telegrams, faxes, and other forms of electronic notice are effective only when
delivery is executed and has been confirmed by the sender.

(d) All notices must be written in the English language.

B5.5 — Reports

B5.51 — Records Maintenance and Inspection (Generally)

(a) HOLDER shall keep all records necessary to demonstrate compliance with this Contract
during the duration of the Contract and for 5 years after the Contract terminates, as required by
AUTHORITY Regulation 104-07, Section 75, conceming recordkeeping and inspection
requirements under forest management contracts. HOLDER shall retain all original records, maps,
ANNUAL OPERATIONAL PLANS, reports, and other documents relating to its activities and
operations carried out under this Contract. HOLDER shall take care to retain all documents relating
to financial and commercial transactions involving:

-17-

ees tb
Jig
(i) HOLDER and any PERSON with a controlling interest in HOLDER (including any

Significant Individual, as that term is defined in AUTHORITY Regulation 103-07, Section

1@)); and

Gi) HOLDER and any PERSON in which HOLDER has a controlling interest.

(b) HOLDER shall retain copies (electronic or hard copy) of all records and reports related to
operations outside of Liberia.

(¢) HOLDER shall retain its business records and any other required records in the English
language, with financial information expressed in terms of United States dollars, as required by
AUTHORITY Regulation 104-07, Section 75, concerning recordkeeping and inspection
requirements under timber sale contracts.

(4) HOLDER shall designate either its main office within Liberia or the field office within
Liberia overseeing operations in the CONTRACT AREA as the prime repository of required
records. HOLDER shall inform AUTHORITY of its designation. HOLDER shall keep a complete
set of the records required under this Section at the prime repository. The records may be the
originals or may be copies of the originals. HOLDER warrants that any copies it places in the
repository are correct and complete. For purposes of determining compliance with this Contract and
the law, AUTHORITY and the GOVERNMENT may presume that copies are correct and complete,
and HOLDER waives any hearsay or best evidence objection to the use of records in the repository
as evidence in an enforcement action.

(e) As provided by AUTHORITY Regulation 104-07, Section 75, conceming recordkeeping
and inspection requirements under timber sale contracts, GOVERNMENT, through an authorized
representative and during normal working hours, may conduct annual audits of HOLDER’s
operations and other reasonable inspections necessary to confirm HOLDER’s compliance with the
conditions of this Contract and all applicable laws.

B5.52 — Annual Reports

(a) HOLDER shall, within 90 days of completing operations under each ANNUAL
OPERATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written activity
report that describes the previous year’s operations, including the following:

(i) Identification of each HARVESTING COMPARTMENTS in which HOLDER carried out
operations during the prior year;

Gi) For each HARVESTING COMPARTMENTS identified, a full description of the
TIMBER produced, including a description of the number, volume, and quality of trees per
species felled; and

(iii) Any other information reasonably requested by AUTHORITY.

B5.53 — Other Reporting Requirements

(a) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed as to
HOLDER's operations and any other activities related to this Contract.

(6) HOLDER shall comply with the Revenue and Finance Law concerning reporting related to
taxes and FEES.

- 18-

f£ pe!

eS
(c) Upon written request by AUTHORITY, HOLDER shall provide to AUTHORITY all
documents required by AUTHORITY to determine HOLDER’s compliance with MONETARY
OBLIGATIONS.

(d) Upon written request by AUTHORITY, HOLDER shall provide to AUTHORITY all other
information of whatever kind that the GOVERNMENT or its agents may request to fully evaluate
HOLDER’s compliance with this Contract and all legal requirements related to HOLDER’s
operations.

B5.54 — Holder to Provide Documents Free of Charge

HOLDER shall provide to AUTHORITY records, reports, surveys, plans, maps, charts, accounts,
and any other information required under this Contract or applicable law at no cost to
GOVERNMENT. Upon written approval by AUTHORITY, HOLDER may provide any written
teports to AUTHORITY in electronic format.

B5.55 — Broad Public Access to Information

The parties understand that Section 18.15 of the National F orestry Reform Law of 2006 guarantees
to the public free access to all documents and information related to this Contract and its
administration, subject only to limited exceptions.

B6.0—- OPERATIONS

B6.1 — Operations Generally

(a) HOLDER’s operations include all activities carried out by HOLDER, or by HOLDER’s
employees or AGENTS, under this Contract.

(b) HOLDER shail ensure that operations comply at all times with HOLDER’s approved
ANNUAL OPERATIONAL PLAN.

(c) HOLDER shall conduct all operations in a workmanlike and orderly manner.

(d) HOLDER shall complete erosion control and other cleanup WORK necessary to close
HARVESTING BLOCKS promptly after skidding is completed.

B6.11 — Annual Operational Plan

(a) At least 60 days prior to the beginning of each annual operating season, HOLDER shall
submit to AUTHORITY an ANNUAL OPERATIONAL PLAN.

(b) The ANNUAL OPERATIONAL PLAN must describe the next operating season’s major
activities, including logging, environmental protection measures, road construction and maintenance,
and other actions required by law or AUTHORITY regulations.

(c) The ANNUAL OPERATIONAL PLAN must be consistent with the Forest Management
Guidelines.

-19-

Mos

Pa

Eo

(d) The ANNUAL OPERATIONAL PLAN must identify HARVESTING COMPARTMENTS
and all MERCHANTABLE TREES within the HARVESTING COMPARTMENTS on block maps
according to the specification of the CHAIN OF CUSTODY and CHAIN OF CUSTODY SYSTEM
standards for operations.

(e) HOLDER shall disclose in the ANNUAL OPERATIONAL PLAN all anticipated uses of
public or private land outside of the CONTRACT AREA. AUTHORITY shall not approve activities
outside of the CONTRACT AREA unless they are necessary to operations under this Contract.

(f) For purposes of levying the Annual Coupe Inspection Fee under Section 34 of
AUTHORITY Regulation 107-07, on Certain Forest Fees, AUTHORITY and HOLDER shall
consider the ANNUAL OPERATIONAL PLAN to contain the Annual Coupe Plan.

(g) Within 60 days of receiving from HOLDER (i) the proposed ANNUAL OPERATIONAL
PLAN and (ii) verification of payment of the Annual Coupe Inspection Fee, AUTHORITY shall
approve or deny the ANNUAL OPERATIONAL PLAN. AUTHORITY shall make its determination
with respect to MERCHANTABLE TREES based on best available knowledge of international
markets and marketability of Liberian lumber on these markets.

B6.12 — Annual Performance Bond

(a) AUTHORITY shall set the amount of the annual Performance Bond based on the formula
in AUTHORITY Regulation 104-07, Section 61(d). In using the formula, AUTHORITY shall
include the Land Rental Bid payment in the estimated annual revenue, and shall base its estimate of
revenue from the Log Stumpage Fee on the harvest level described in the ANNUAL
OPERATIONAL PLAN.

(b) Within 30 days after AUTHORITY approves each ANNUAL OPERATIONAL PLAN, the
HOLDER shall deposit with the Ministry of Finance an annual Performance Bond in the amount set
in the preceding paragraph.

(c) The HOLDER shall not fell trees under an ANNUAL OPERATIONAL PLAN before the
HOLDER has deposited the applicable Performance Bond.

(d) Each Performance Bond must be issued in favor of the GOVERNMENT, warranting that
HOLDER shall faithfully and promptly commence operations and comply with all contract terms,
pay MONETARY OBLIGATIONS, and obey applicable laws and regulations. HOLDER shall post
the bond in one of the forms allowed under AUTHORITY Regulation 104-07, Section 61(e).

(e) The GOVERNMENT may draw upon the Performance Bond if HOLDER is in arrears on
any amount owed the GOVERNMENT. Should HOLDER fail to comply with contract terms, pay
MONETARY OBLIGATIONS, or obey applicable laws and regulations, AUTHORITY may use the
Performance Bond to make the GOVERNMENT whole, including paying any amount owed to the
GOVERNMENT, to replace lost revenues, and to pay for restoration of environmental damage.

(f) Although AUTHORITY assumes no liability for HOLDER’s actions and does not act as the
HOLDER’s insurer or indemnifier, the Performance Bond must allow AUTHORITY, after any
GOVERNMENT claims are satisfied, to draw upon the Performance Bond when ordered by a court
to assure payment of third-party claims against HOLDER for compensation of employees, redress of
injuries, or return of property, as provided under the National Forestry Reform Law of 2006, Section

5.1(e).

-20-

ry
(g) If the Performance Bond is drawn upon or otherwise loses value, the HOLDER shall,
within 30 days, replace the Performance Bond or restore the Performance Bond to the required
value. If HOLDER fails to replace or restore the bond in time, HOLDER shal! stop felling trees until
the bond is replaced or restored.

(h) The GOVERNMENT shall retum all but the final annual Performance Bond to the
HOLDER when the HOLDER has satisfactorily completed all of HOLDER’s contract obligations
for actions covered in the year’s ANNUAL OPERATIONAL PLAN. The GOVERNMENT shall
retum the final annual Performance Bond after the HOLDER has satisfactorily completed all of
HOLDER’s obligations under this Contract. If the GOVERNMENT properly draws upon the bond
to cover HOLDER’s MONETARY OBLIGATIONS, the GOVERNMENT does not need to return,
the amount drawn out.

B6.13 — Annual Harvesting Certificate

(a) After AUTHORITY approves the ANNUAL OPERATIONAL PLAN, if HOLDER has met
requirements under AUTHORITY Regulation 104-07, Section 62(b), concerning administration of
Forest Management Contracts; is current on all MONETARY OBLIGATIONS due under this
Contract and AUTHORITY regulations; and has deposited the annual Performance Bond required
under the just-approved ANNUAL OPREATIONAL PLAN for the upcoming season, AUTHORITY
shall promptly issue HOLDER an ANNUAL HARVESTING CERTIFICATE.

(b) HOLDER shall not begin operations under an ANNUAL OPERATIONAL PLAN before
AUTHORITY issues an ANNUAL HARVESTING CERTIFICATE based on the plan.

B6.14 — Changes to Annual Operational Plan

{a) If at any time the CONTRACTING OFFICER determines that HOLDER’s operations are
no longer substantially in compliance with the ANNUAL OPERATIONAL PLAN the
CONTRACTING OFFICER may require HOLDER to submit to AUTHORITY a set of ANNUAL
OPERATIONAL PLAN revisions. This power of the CONTRACTING OFFICER is in addition to
and does not limit any rights that AUTHORITY may have to take action for breach of this Contract.

(b) HOLDER, on its own initiative, may submit a set of ANNUAL OPERATIONAL PLAN
revisions to AUTHORITY if HOLDER’S operations are no longer in compliance with the original
ANNUAL OPERATIONAL PLAN, or if HOLDER foresees future noncompliance.

(c) The revisions must describe the major activities for the remainder of the season and the
plan as revised must meet the requirements of Section B6.11 (c), (@), and (e) of this Contract. The
revisions take effect if approved by AUTHORITY.

(@) AUTHORITY may require an updated annual Performance Bond upon determination by
the CONTRACTING OFFICER that there has been a material change in HOLDER’S operations.

B6.18 — Infrastructure and Works

(a) HOLDER shall ensure that all INFRASTRUCTURE and works installed in relation to this
Contract comply with the Liberia Code of Forest Harvesting Practices and other applicable laws.
HOLDER shall design, construct, and maintain INFRASTRUCTURE and works in a manner that

avoids unreasonable risk to safety, health, welfare, and the environment.

-21-

ns

KK
(b) Upon written request of HOLDER to approve a completed installation, AUTHORITY shall
perform an inspection within 15 days, so as not to delay unnecessarily the progress of HOLDER’s
operations. HOLDER shall request approval for construction of ot major maintenance on roads;
building construction; erosion control projects; and any other significant land-disturbing activity
undertaken by HOLDER in relation to this Contract.

(c) In the event that AUTHORITY is unable to inspect the installation within 15 days of
HOLDER’s request, AUTHORITY shall notify HOLDER in writing of the necessity for
postponement and provide a time when inspection may proceed,

(d) In conducting inspections, AUTHORITY shall apply the procedures, if any, in the Liberia
Code of Forest Harvesting Practices and the standards in subsection (a) of this Section. Within 7
days of inspection, AUTHORITY shall furnish HOLDER with written notice either of acceptance or
of WORK remaining to be done.

(e) Acceptance of HOLDER’s WORK relieves HOLDER of further contractual obligations
related to the inspected WORK, with the exception of roads and erosion control devices,

(@) HOLDER is responsible for maintaining erosion control devices for 1 year from the date
of acceptance or until the Termination Date set at the beginning of this Contract.

(ii) HOLDER is responsible for repairing all road damage, from whatever cause, for 3 years
from the date of acceptance or until the Termination Date set at the beginning of this Contract.

(f) Until HOLDER gains AUTHORITY’s acceptance for WORK, HOLDER remains liable for
repair or completion of the WORK, regardless of time elapsed.

B6.2 — Timber Specifications
B6.21 —- Merchantable Trees

All MERCHANTABLE TREES must be identified in the ANNUAL OPERATIONAL PLAN.
Identification of MERCHANTABLE TREES must be consistent with the standards on scaling and
grading referenced in AUTHORITY Regulation 108-07, on Establishing a Chain of Custody.

B6.22 — Minimum Diameter Limit

(a) HOLDER shall not cut or fell for commercial use any growing tree smaller than 40 cm
diameter at BREAST HEIGHT.

(b) Regardless of the size of the tree, CONTRACTING OFFICER may permit, or require,
HOLDER to remove the following (Sections B9.0 to B9.11 govern HOLDER’s payments for these
trees.):

(@) TIMBER from standing trees cut through mistake;

Gi) TIMBER from standing trees damaged without negligence, including TIMBER from
standing trees damaged by catastrophe; and

(ii) TIMBER from standing trees unnecessarily damaged or negligently or willfully cut.

- 22 -

t- wp"
a

B6.23 — Felling and Utilization Standards

HOLDER shall ensure that all felling and utilization activities comply with the requirements
contained in the Liberia Code of Forest Harvesting Practices.

B6.24 — Tree Clearing

HOLDER shall ensure that all tree clearing activities comply with the requirements contained in the
Liberia Code of Forest Harvesting Practices.

B6.25 — Construction Timber

With written agreement from AUTHORITY, HOLDER may cut any tree, free of charge, irrespective
of the minimum diameter limits, if such tree is to be used for construction purposes necessary for
HOLDER’s operations and activities. Facilities constructed must remain in the CONTRACT AREA
and become property of the GOVERNMENT upon termination of this Contract.

B6.3 — Protection of Environment and Contract Area

(a) HOLDER shall conduct all operations and activities using only environmentally sound
forest harvesting practices that conform to:

(i) the Forest Management Guidelines;

(ii) the Liberia Code of Forest Harvesting Practices; and

(iii) internationally accepted, scientific principles and practices applicable to forest operations

and TIMBER processing.

(b) HOLDER shalt conduct all operations and activities so as to avoid waste and loss of natural
Tesources and to protect natural resources from damage, as well as to prevent pollution and
contamination of the environment.

(©) HOLDER shall conduct all operations and activities so as to prevent pollution of the
surrounding environment.

B6.31 —Encroachment

HOLDER shall use all reasonable means to prevent encroachment by
unauthorized PERSONS into the CONTRACT AREA. However, HOLDER shall not
employ or in any way use armed security guards for any purpose.

B6.32 ~ Damage to Trees

HOLDER shail harvest trees in a manner that avoids unnecessary damage and waste. HOLDER shall
use all reasonable means to prevent unnecessarily damage to young growth, residual trees, other
trees to be reserved, and other FOREST PRODUCTS,

-23-

f res

Ue,
B6.33 — Protection of Land Survey Monuments

HOLDER shall protect all survey monuments, witness corners, reference monuments, and bearing
trees from destruction, obliteration, or damage during HOLDER’s operations. If any monuments,
corners, or accessorics are destroyed, obliterated, or damaged by HOLDER’s opcrations, HOLDER
shall hire a land surveyor to reestablish or restore at the same location the monuments, corners, or
accessories.

B6.34 — Protection Measures for Plants, Animals, and Cultural Resources

(a) HOLDER shall identify in the ANNUAL OPERATIONAL PLAN areas requiring special
measures for the protection of plants, animals, and cultural resources. Special protection measures
needed to protect these areas shall be described in the ANNUAL OPERATIONAL PLAN.

(b) In addition to taking special protection measures, HOLDER shall protect these areas from
damage or removal during HOLDER’s operations.

(c) If additional areas, resources, or species are identified before and during duration of this
Contract, either party to this Contract shall promptly give written notice to the other party, and
HOLDER shall cease operations in the affected area, under Section B8.6, if CONTRACTING
OFFICER determines there is risk of damage to such areas, resources, or species from continued
operations.

(d) HOLDER shall not operate wheeled or track-laying equipment in any area identified as
requiring special protection measures, except on roads, landings, tractor roads, or skid trails
approved Section B6.4. Nor shall HOLDER fell trees in any area identified as requiring special
protection measures.

(e) HOLDER shall immediately notify AUTHORITY of a disturbance in any area identified as
requiring special protection measures and shall immediately halt operations in the vicinity of the
disturbance until AUTHORITY authorizes HOLDER, in writing, to proceed, HOLDER shall bear
costs of resource evaluation and restoration to identified sites. Such payment does not relieve
HOLDER of any civil or criminal liability otherwise provided by law.

(f) HOLDER shall not facilitate the harvest of bushmeat. HOLDER shall, within contract area,
close and block all roads and skid trails so that they are no longer passable by vehicle when no
longer necessary for HOLDER’s operation. HOLDER shall not allow any vehicle used in connection
with operations for hunting of the transport of hunters or bushmeat.

(g) HOLDER shall comply with the requirements contain in the Liberian Code of Forest
Harvesting Practices for protection of plants, animals and cultural resources

B6.35 — Wildlife Management and Protection

(a) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
Harvesting Practices for the protection of wildlife in the CONTRACT AREA.

(b) HOLDER shall immediately close and block ali logging roads and major skid trails in the
CONTRACT AREA when the roads are no longer necessary to HOLDER’s operations. In no case
shall HOLDER allow roads to remain open beyond the Contract Termination Date.

-24-

£ Hb"

Wa

oy
lew

(c) HOLDER shall prevent any vehicle used in connection with HOLDER’s operations to be
used for hunting or for the transport of hunters or BUSHMEAT.

(d) HOLDER shali prevent employees from hunting with snares, hunting in protected areas,
hunting protected animals listed in the Wildlife Conservation Law or any other law, and
commercially selling BUSHMEAT in HOLDER camps and worksites.

(e) Ifan AGENT of HOLDER fails to comply with the prohibitions of this Section, HOLDER
shall notify AUTHORITY and shall, on written request of AUTHORITY, dismiss the AGENT.

B6.36 — Watercourse Protection

HOLDER shall comply with ali requirements for watercourse protection contained in the Liberia
Code of Forest Harvesting Practices.

B6.37 — Erosion Prevention and Control

(a) HOLDER shail conduct all operations so as to reasonably minimize soil erosion.
(b) HOLDER shall comply with all requirements for erosion prevention and control contained
inthe Liberia Code of Forest Harvesting Practices.

B6.38 — Prevention of Pollution

(a) HOLDER shall provide for the proper disposal of sawdust, mill, and other wastes so as to
prevent pollution or contamination to the environment or to rivers, streams, and other waterways,
and to prevent such wastes from becoming a nuisance or injurious to PERSONS or property.

(b) HOLDER shall take all reasonable precautions to prevent pollution of air, soil, and water
by HOLDER’s operations. If facilities for employees are established on CONTRACT AREA, they
shall be operated in a sanitary manner.

(c) HOLDER shall maintain all equipment operating on CONTRACT AREA in good repair
and free of abnormal leakage of lubricants, fuel, coolants, and hydraulic fluid. HOLDER shalt not
service tractors, trucks, or other equipment where servicing is likely to result in pollution to soil or
water. HOLDER shall furnish oil-absorbing mats for use under all stationary equipment or
equipment being serviced to prevent leaking or spilled petroleum-based products from
contaminating soil and water resources. HOLDER shall remove and dispose of all contaminated soil,
vegetation, debris, vehicle oil filters (drained of free-flowing oil), batteries, oily rags, and waste oil
resulting from use, servicing, repair, or abandonment of equipment. In the event that HOLDER’s
operations or servicing of equipment result in poltution to soil or water, HOLDER shall conduct
cleanup and restoration of the polluted site to the satisfaction of AUTHORITY.

(@) If HOLDER maintains storage facilities for oil or oil products on CONTRACT AREA,
HOLDER shall take appropriate preventive measures to ensure that any spill of such oil or oil
products does not enter any stream or other waters. If the total oil or oil products storage exceeds
5,000 liters, HOLDER shal! prepare a Spill Prevention Control and Counter Measures Plan.

{e) HOLDER shall notify CONTRACTING OFFICER and appropriate agencies of all spills of
oil or oil products or hazardous substances on or in the vicinity of CONTRACT AREA. HOLDER
shall take whatever action may be safely accomplished to contain all spilis.

-25-

f ri
poe

B6.4 — Practice of Silviculture

B6.41 — Conduct of Logging

(a) HOLDER shall fell trees in compliance with the approved ANNUAL OPERATIONAL
PLAN.

(b) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
Harvesting Practices with respect to each of the following:

(@) Felling;

(ii) Stumps;

(iii) Bucking

(iv) Limbing

(v) Scaling, skid trails and landings; and

(vi) Presentation of logs for scaling

B6.5 — Road Construction and Maintenance

HOLDER shall carry out road construction and maintenance activities in compliance with the
requirements contained in the Liberia Code of Forest Harvesting Practices.

B6.6 — Fire Precautions and Control

(@) HOLDER shall take all necessary measures to prevent and control fires and shall notify
AUTHORITY of any fire that occurs.

(b) HOLDER shall comply with the requirements for fire prevention and control contained in
the Liberia Code of Forest Harvesting Practices.

B6.61 — Fire Control

HOLDER shall, both independently and in cooperation with AUTHORITY, take all reasonable and
practicable action to prevent and suppress fires on or off the CONTRACT AREA. HOLDER’s
independent initial fire suppression action on such fires shail be immediate and shall include the use
of all necessary personnel and equipment at HOLDER’s disposal. AUTHORITY may require further
actions by HOLDER until such fire is controlled and mopped up to a point of safety.

B6.62 — Fire Suppression Costs

HOLDER shall pay fire-fighting costs for any fire on or off the CONTRACT AREA, if caused by
HOLDER’s operations.

B7.0 — Participation in Chain of Custody System

(a) HOLDER shall comply with ail requirements concerning CHAIN OF CUSTODY for
TIMBER contained in AUTHORITY Regulation 108-07.

£ jo)

-26-
pres

(b) HOLDER shall neither transport nor process any LOG or TIMBER PRODUCT outside of
the CHAIN OF CUSTODY SYSTEM.

B8.0 — FISCAL OBLIGATIONS

Income and Other Taxes
Holders of Forest Resource licenses shall be subject to taxes, duties, and fees of general
application under the Revenue Code of Liberia.

B8.1 — Fees and Rental Bids
B8.11 — Land Rental Bid Payments

(a) AUTHORITY shall calculate the annual Land Rental Bid payment based on the bid
provided in the bid opening ceremony multiplied by the surface area in hectares of the CONTRACT
AREA.

(b) AUTHORITY shall increase the payment if required due to negotiations under Section
B4.12 (e) (Use of Public Lands Outside Contract Area).

(c) HOLDER shall make payment of the Land Rental Bid fee annually (each and every year of
contract duration of 3 years) to the GOVERNMENT not later than 30 days after the CONTRACT
EFFECTIVE DATE.

B8.12 — Stumpage Fees

(a) HOLDER shail pay log stumpage fees to the GOVERNMENT in the amounts and at the
times established by Part II of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(b) The parties will use the methods set out in Sections 26 and 27 of AUTHORITY Regulation
108-07, establishing a Chain of Custody System, to determine volumes and grades.

(c) HOLDER shall prevent LOGS from being processed or exported before HOLDER has paid
the log stumpage fees.

B8.13 — Land Rental Fees

(a) HOLDER shall pay the GOVERNMENT an annual contract administration fee as required
under Section 32 of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(b) HOLDER shail pay an annual area fee to the GOVERNMENT as required under Section 33
of AUTHORITY Regulation 107-07, on Certain Forest Fees. For purposes of calculating the area
fee, the land subject to this Contract is the adjusted area determined under Section B8.11 (a).

(c) HOLDER shall pay an annual coupe inspection fee to the GOVERNMENT as required
under Section 34 of AUTHORITY Regulation 107-07, on Certain Forest Fees. For purposes of
applying that section, the ANNUAL OPERATIONAL PLAN contains the annual coupe plan.

ra rt

My
B8.14 ~ Forest Product Fees

HOLDER shall pay forest product fees to the GOVERNMENT in the amounts and at the times
established by Part IV of AUTHORITY Regulation 107-07, on Certain Forest Fees.

B8.2 — Other Payment Rates
B9.0 — Timber Cut Through Mistake

Standing trees smaller than the minimum diameter limit specified in Section B6.22, cut by HOLDER
through mistake and included by CONTRACTING OFFICER, shall be removed and paid for by
HOLDER at the LOG stumpage fee rate.

B9.1 — Timber Damaged Without Negligence

Standing trees smaller than the minimum diameter limit specified in Section B6.22, damaged
without negligence by HOLDER and designated by AUTHORITY, shall be cut, removed, and paid
for by HOLDER at the LOG stumpage fee rate.

B9.11 — Timber Unnecessarily Damaged or Negligently or Willfully Cut

Standing trees smaller than the minimum diameter limit specified in Section B6.22, unnecessarily
damaged or negligently or willfully cut by HOLDER, if included by CONTRACTING OFFICER,
shall be cut, removed, and paid for by HOLDER at the LOG stumpage fee rate. Such damage is a
breach of the Contract. In addition to any penalties that may be incurred, HOLDER shall pay
liquidated damages under Section B7.25.

B9.12 — Careless Felling or Extraction

HOLDER shall pay the sum of the LOG stumpage fee and LOG export fee for MERCHANTABLE
LOGS damaged or broken by careless felling or extraction and not removed, in addition to any
penalties that may be incurred.

B9.13 — Liquidated Damages

Unnecessary damage to or negligent or willful cutting of undesignated standing trees by HOLDER,
as described in Sections B7.21, B7.22, B7.23 and B7.24, or otherwise, is likely to cause substantial
silvicultural or other damage to the forest. It will be difficult, if not impossible, to determine the
amount of such damage. Therefore, HOLDER shall pay as fixed, agreed, and liquidated damages an
amount equivalent to the market value of any LOGS plus the cost of restoring appropriate vegetative
cover to the cut area as determined by AUTHORITY. If removal is allowed by CONTRACTING
OFFICER, HOLDER shail remove and pay all required FEES for the TIMBER, in addition to the
liquidated damages and any assessed penalties.

- 28 -

f Mex

Ie
B9.2 — Payments

B9.21 — Designated Account

HOLDER shall pay MONETARY OBLIGATIONS owed to the GOVERNMENT to an account
designated under Section 71 of AUTHORITY Regulation 107-07, on Certain Forest Fees, Payments
will be credited on the business day that the keeper of the account receives payment.

B9,22 — Accrual

(a) AUTHORITY shall give the Ministry of Finance prompt notice of accrual of HOLDER’s
MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate accounting of payments.

(b) FEES are due as stated in AUTHORITY Regulation 107-07, on Certain Forest Fees,

(c) The annual Land Rental Bid payment is due on the dates stated in Section B7.11(b);
however, if AUTHORITY fails to give HOLDER written notice of the amount due at least 15 days
before the due date, payment is due 15 days after AUTHORITY gives HOLDER that notice and
provides a written copy to the Ministry of Finance.

B9.23 ~ Payment Guaranteed by Bond or Deposited Securities

{a) As noted in Sections B3.15 and B7.34, the GOVERNMENT may draw on HOLDER’s
performance bond to cover unpaid MONETARY OBLIGATIONS. Whether and when to do so is
entirely left to the discretion of GOVERNMENT.

(b) HOLDER may also provide individual security through advance deposit in the designated
account or additional Performance Bonds. If HOLDER provides such individual security, the
GOVERNMENT shali draw upon such security on the date the payments become due, unless
HOLDER gives AUTHORITY and Ministry of Finance other written instructions for drawing upon
such security.

B9.24 — Payments Not Received

The provisions of this Section apply unless Part VI of AUTHORITY Regulation 107-07, on
Certain Forest Fees, or some other applicable law is more stringent.

(a) MONETARY OBLIGATIONS are due and payable on the date on which the MONETARY
OBLIGATION accrues. HOLDERS owing amounts due for 30 days or fewer may pay the amounts
due in full without interest or penalty.

(b) Failure to pay amounts due within 30 days of the date due is a breach of this Contract.

(c) If payment is not credited within 30 days after the date due:

(i) AUTHORITY shall assess and the GOVERNMENT shall collect a penalty of five
percent.

(ii) The GOVERNMENT may collect the payment, plus any penalties, plus any interest
assessed under subparagraph (c)(iii), through the Performance Bond required under Section
B3.15. Such collection does not cure the breach or waive AUTHORITY’s right to seek
remedies based on the breach. However, it does stop accrual of further interest.

+ ve

ES
(iit) On amounts past due more than 60 days, AUTHORITY shall assess and the
GOVERNMENT shall collect interest at the standard interest rate published by the Central
Bank, compounded monthly, on all amounts and penalties past duc, with the interest on
both the amounts and the penalties accruing from the dates the original amounts were due.

(iv) To facilitate collection of debt, AUTHORITY may waive penalties under this Section if
HOLDER in arrears pays all amounts due, with interest, within 1 year of the amounts
coming due.

{v) Subparagraph (c)(iv) shall not apply if anyone has filed a lawsuit to collect the amounts.

(d) The remedies for HOLDER’s failure to make payment when due shall be stayed for so

long as:

(i) A bona fide dispute exists as to HOLDER’S obligation to make such payment; and

(ii) HOLDER files and prosecutes a timely CLAIM.

B9.25 — Prohibitions

(a) If HOLDER owes amounts past due for log stumpage fees, HOLDER shall not fell trees, or
process, trade, or export FOREST PRODUCTS until! HOLDER has paid all past due amounts,
penalties, and interest due.

(b) If HOLDER owes amounts past due for forest product fees, HOLDER shall not trade or
export FOREST PRODUCTS until HOLDER has paid all amounts, penalties, and interest due.

(c) If FOREST PRODUCTS harvested are exported without paying the required stumpage fees
or forest products fees, AUTHORITY may terminate the Contract or suspend the Contract until the
amounts are paid.

B10.0 - PERFORMANCE AND SETTLEMENT
B10.1 — Non-Waiver

The failure of either party, at any time, to require performance by the other party of any provision
shall in no way affect the party’s rights to enforce that provision or any of the other provisions of the
Contract; nor shall the waiver by either party of the breach provisions be taken or held to be a waiver
of any subsequent breach of a provision or as a waiver of the provision.

B10.12 — Approval and Consent

Any approvals and consents required under the terms and conditions of this Contract shall not be
unreasonably withheld or delayed, nor granted subject to conditions that are unduly onerous or
discriminatory against HOLDER.

B10.13 — Disputes and Claims

(a) Failure by HOLDER to submit a CLAIM for resolution within 60 days of the disputed
action by AUTHORITY shall relinquish AUTHORITY from any and all obligations whatsoever
related to the dispute.

-30-

f- up!

ES
(b) Any CLAIM arising under this Contract shail be decided by CONTRACTING OFFICER.
CONTRACTING OFFICER shall have 60 days after receipt of the CLAIM, or such longer time as
the parties may agree upon, to consider HOLDER’s CLAIM and such evidence as HOLDER may
present.

(c) CONTRACTING OFFICER’s decision shall be consistent with law and shall be based on
strict interpretation of Contract requirements and the established facts concerning the CLAIM.

(d) CONTRACTING OFFICER shall prepare a written decision and furnish a copy to
HOLDER. The decision of CONTRACTING OFFICER shall be final and conclusive, if, within 45
days from receipt, HOLDER fails to appeal the decision to an appropriate Liberian court.

B10.14 — Contract Documents

The parties intend all Contract documents to be consistent with each other. In case of discrepancy,
the following is the order of precedence:
{a) Specific Provisions (Part A)
(b) General Provisions (Part B)
(c) Metes and bounds descriptions
(d) CONTRACT AREA maps
(e) Plans, such as erosion control and fire precautions and control
(f) Agreements between HOLDER and AUTHORITY, as authorized under this Contract
(g) Engineering plans:
(i) Figured dimensions over scaled dimensions
(ii) Large scale plans over small scale plans
(iii) Lists and/or tables in plans over any conflicting notations on plans
(iv) Shop drawings

B10.2 — Title and Liability

B10.21 ~ Title Passage

GOVERNMENT retains all right, title, and interest in and to any standing trees or TIMBER unti! the
standing trees or TIMBER have been cut and scaled, and all MONETARY OBLIGATIONS owed to
the GOVERNMENT paid, at which time title vests in HOLDER. After this Contract terminates, title
to any TIMBER that HOLDER has not removed from the CONTRACT AREA vests in
GOVERNMENT.

B10.22 — Liability for Loss
If standing trees or TIMBER are destroyed or damaged by an unexpected event that significantly
changes its nature, such as fire, wind, flood, insects, disease, or similar cause, the party holding title

shall bear the value loss resulting from such destruction or damage. This Section shall not be
construed to relieve either party of liability for negligence.

-31-

£ wpe!

B
B10.23 ~ Force Majeure

(a) The term force majeure, as used in this Contract, means any cause beyond the reasonable
control of the parties and which the parties could not foresee and/or reasonably provide against and
that prevents the parties from wholly or partially performing any respective duties under this
Contract for 15 consecutive days or more (except as noted). Force majeure includes the following:

@ Acts of God, accidents, fires, explosions, earthquake, flood, violent storm, hurricane,
lightning, or other natural disasters;

Gi) War (whether declared or not), revolution, insurrection, invasions, acts of public enemies,
or hostilities;

(iii) Riot, civil commotion, sabotage, strikes and similar labor related disputes (if continuing
for a period of 60 days or more), or civil uprising (not resulting from a negligent act of the
employer);

(iv) Epidemic;

(v) Expropriation of facilities or goods;

(vi) Unforeseen restrictions on trade, embargoes, blockades, or other activities imposed by
any sovereign; or

(vii) AUTHORITY demands by written order that operations be delayed or interrupted for
reasons other than suspension for breach of the Contract.

(b) The rainy season is foreseeable and, therefore, does not qualify for force majeure.

(c) Failure on the part of HOLDER or of the GOVERNMENT to fulfill any of the terms and
conditions of this Contract, other than HOLDER’s obligations 1o make payments of money that
accrued before the commencement of the force majeure, shall not be deemed to be a breach of the
Contract by either party, insofar as such failure arose by force majeure.

(d) If through force majeure, the fulfillment by HOLDER of the terms and conditions of this
Contract is delayed, the period of such delay shall be added to the periods fixed by this Contract.

(e) The party failing to fulfill the terms and conditions of this Contract because of force
majeure shall give written notice to the other party of the obligations affected and the reasons for
failure within 30 days after the occurrence.

(f) Any party who fails because of force majeure to perform its obligations shall, upon the
cessation of the force majeure, take all reasonable steps within its power to make good and resume,
with the least possible delay, compliance with those obligations.

B10.24 — Contract Interruption

(a) CONTRACTING OFFICER may, by written order, delay or interrupt authorized
operations under this Contract or modify this Contract, in whole or in part:

(i) To prevent environmental degradation or resource damage, including, but not limited to,
harm to habitat, plants, animals, or cultural resources;

(ii) To ensure consistency with the Environmental Impact Assessment and related
documents;

iii) To conduct additional environmental analysis; or

{iv) To comply with a court order.

-32-

bes
cA

(b) HOLDER’s recourse for delay or interruption, if any, is limited to invoking force majeure
under Section B8.5.

B10.25 — Breach

In event HOLDER breaches any of the material provisions of this Contract; AUTHORITY shall give
HOLDER notice of such breach and of AUTHORITY’s election to suspend all or any part of
HOLDER’s operations. Such notice of breach and notice to suspend HOLDER’s operations shall be
written, except oral notices of suspension may be given if such breach constitutes an immediate
threat to human life or a threat of immediate and irreparable damage to FOREST RESOURCES.
Such oral suspension notice may be given to HOLDER’s WORK supervisor or, in WORK
supervisor’s absence, to those performing the operation. An oral suspension notice shall be promptly
followed by telephone notice and a written explanation from CONTRACTING OFFICER to
HOLDER.

Immediately upon oral or written suspension, FDA Representative shall notify CONTRACTING
OFFICER of the suspension and related circumstances. CONTRACTING OFFICER shall promptly
review the suspension to determine if the suspension should be continued or lifted. Such suspension
shail be lifted as early as conditions permit.

Upon receipt of oral or written notice of such breach, HOLDER shall remedy the breach within 30
days, except under emergency conditions when action should not be delayed to prevent major
damage.

B10.26 - Fuilure to Execute Contract

This Contract is open for signing for only 30 days after the AWARD NOTICE DATE, unless
CONTRACTING OFFICER gives a written extension of time. CONTRACTING OFFICER shall]
terminate this Contract in its entirety in the event that HOLDER fails to submit an_ initial
Performance Bond in a timely fashion as required under Section B3.2 of this Contract. If the
HOLDER fails to execute the Contract or post the initial Performance Bond in a timely fashion,
liquidated damages shall be equivalent to the Bidder’s Bond amount.

B10.27 — Termination for Breach

CONTRACTING OFFICER, with concurrence from BOARD OF DIRECTORS, shall terminate this
Contract in its entirety in the event that HOLDER commits any of the following breaches of the
Contract and is unable to oF fails to satisfactorily remedy them:

(a) HOLDER fells trees prior to the FELLING EFFECTIVE DATE;

(b}) HOLDER fells trees not covered by a valid ANNUAL HARVESTIN G CERTIFICATE;

(c) HOLDER fails to complete all PRE-FELLING OPERATIONS within one year of the
CONTRACT SIGNING DATE;

(d) HOLDER abandons operations for a period of 1 year or more;

(ec) HOLDER significantly fails to meet the requirements of an approved ANNUAL
OPERATIONAL PLAN;

-33-

Pa re"
() HOLDER assigns to a third-party, in whole or part, rights held under this Contract without
the consent of AUTHORITY;

(g) HOLDER goes into bankruptcy or liquidation, whether voluntary or involuntary (other than
for the purpose of reorganization), or if a receiver is appointed, or if HOLDER fails to maintain its
status as a corporate entity lawfully able to do business in Liberia;

(h) HOLDER fails to comply with any final decision of a Liberian court of competent
jurisdiction in a controversy between HOLDER and the GOVERNMENT;

() HOLDER fails to meet any MONETARY OBLIGATIONS, including payment of bids or
FEES to the GOVERNMENT or payments to local communities, in a timely fashion;

Gj) HOLDER fails to remedy a material breach of contract within time limits stated in Section
B8.7 of this Contract;

(k) HOLDER has engaged in a pattern of activity that demonstrates flagrant disregard for the
terms of this Contract, such as, but not limited to, repeated suspensions for breach, causing
undesignated standing trees or TIMBER to be unnecessarily damaged or negligently or willfully cut,
or causing other serious environmental degradation or resource damage;

(1) HOLDER fails to meet the requirements of the annual contract audit;

(m) HOLDER fails to comply with any provisions of law or any regulations promulgated
thereunder;

(n) HOLDER willfully or intentionally wastes any FOREST PRODUCT for financial gain;

(0) HOLDER intentionally removes any TIMBER, FOREST PRODUCTS, or natural resources
not provided for in this Contract without written approval by CONTRACTING OFFICER;

(p) HOLDER misrepresents ta the GOVERNMENT any facts material to the issuance or use of
this Contract;

(q) HOLDER is convicted for violation of criminal statutes or civil standards, orders, permits,
or other regulations for environmental protection issued by a GOVERNMENT agency, county
agency, or political subdivision thereof;

(t) HOLDER fails to comply with a Social Agreement; or

(s) HOLDER or its senior officers are convicted for violation of criminal statutes, civil
standards, or any other offense indicating a lack of business integrity or honesty that seriously and
directly affects the responsibility of HOLDER; including:

(i) Intentional misclassification or mislabeling of FOREST PRODUCTS for any purpose;

(ii) Payment of a bribe, gratuity, facilitation money, or kickback; or the granting of a gift,
boon, or favor beyond the scope of ordinary courtesy or hospitality to secure or avoid a
GOVERNMENT action relating to FOREST RESOURCES;

(ii) Theft, forgery, bribery, embezzlement, falsification or destruction of records, making
false statements or misrepresentations, smuggling or other trade-related crimes, or receiving
stolen property;

(iv) Fraud, tax evasion, or violation of AUTHORITY Regulation 104-07, on Tender, Award,
and Administration of Forest Management Contracts, Timber Sale Contracts, and Major Forest
Use Permits;

(v) Human rights violations or crimes against the defense and stability of Liberia; or

(vi) Threatening, resisting, intimidating, or interfering with AUTHORITY officers engaged
in, or on account of, the performance of their official duties involving the protection,
improvement, or administration of forest lands.

~34-

t rps

is
B10.28 — Termination for Breach Procedure

(a) CONTRACTING OFFICER shall give HOLDER notice, in writing, that all operations are
suspended and specifying the particular breach and requiring HOLDER, within 90 days or such
extended time that CONTRACTING OFFICER allows, to remedy breach, if possible, and pay any
compensation due to the GOVERNMENT.

(b) If HOLDER fails to suspend operations, CONTRACTING OFFICER shall obtain a court
order to require suspension of operations and immediately terminate this Contract.

(c) If HOLDER suspends operations, but fails to remedy the breach within 90 days or such
extended time as is allowed, CONTRACTING OFFICER shall proceed to termination of this
Contract.

(d) CONTRACTING OFFICER shall not terminate this Contract if:

(i) If HOLDER disputes whether there has been a breach of the Contract, and
(ii) I HOLDER has, within 90 days or such extended time as is allowed, referred the dispute
to CONTRACTING OFFICER for decision and has thereafter diligently prosecuted its

CLAIM.

(©) Upon termination by CONTRACTING OFFICER, every right of HOLDER shall cease and
HOLDER shall be liable for damages or any other obligations to the GOVERNMENT under this
Contract.

(f) In addition to any outstanding damages and contract obligations, AUTHORITY shall
charge HOLDER liquidated damages due to termination equivalent to total Land Rental Bid Fees for
1 year, which is the estimated time necessary to re-offer and award the Timber Sale Contract.

B10.3 — Periodic and Other Reviews

HOLDER’s operations are subject, under Section B5.3 of this Contract, to regular and routine
monitoring undertaken by AUTHORITY staff and accredited third-party independent monitoring
organizations. AUTHORITY may also conduct or allow other reviews to assure compliance with
applicable requirements.

B10.31 — Annual Compliance Audit

(a) AUTHORITY shall convene an ad hoc Contract Audit Committee to promptly complete an
annual contract audit including each specific and general provisions and written report in the first
quarter of each fiscal year. After consultation with the appropriate agencies, AUTHORITY shail
name up to five individuals to the Contract Audit Committee, including at least one representative
from each of the following four organizations: AUTHORITY, the Ministry of Finance, the Ministry
of Justice, and a civil society group not affiliated with or controlled by the HOLDER.

(0) HOLDER shall appear before the Contract Audit Committee at the Committee’s request.
HOLDER shall demonstrate that HOLDER is in full compliance with this Contract. Specifically,
HOLDER shall attend the session and present:

@ A certificate issued by the CHAIN OF CUSTODY SYSTEM Manager showing all forest
taxation and related forest charges have been paid during the preceding fiscal year;

(ii) A certificate issued by AUTHORITY on the status of breaches of contract provisions and
violations of forest laws and regulations for the preceding fiscal year;

-35-

- ie)

Us,
(iii) A certificate issued by the Ministry of Finance showing that all income and corporate tax
obligations have been discharged for the preceding fiscal year;

(iv) A business certificate for the current fiscal year;

(v) A copy of HOLDER’s audited accounts for the preceding fiscal year; and

(vi) A copy of HOLDER’s forest certification, if applicable.

B10.32 — Additional Audits

(a) The GOVERNMENT reserves the right to allow unscheduled third party and civil society
monitoring of HOLDER’s contract operations. Monitoring organizations shall have access to all
financial records, management plans, and ANNUAL OPERATIONAL PLANS to facilitate
monitoring activities. The GOVERNMENT shall not extend access to any civil society monitoring
organization until the monitoring organization agrees, in writing, to not publish any confidential
business information protected under Section 18.15 of the National Forestry Reform Law of 2006
without written consent from HOLDER.

(b) If HOLDER fails to demonstrate compliance with the Contract or operational regulations at
any point in time during the Contract life, then HOLDER shall be liable to AUTHORITY for the
cost of conducting additional field audits to measure compliance.

B10.4 — Settlement and Contract Closure

B10.41 -- Settlement

If obligations of HOLDER have not been fully discharged by termination date, AUTHORITY may
use the Performance Bond or retain any money advanced or deposited hereunder and apply such
funds toward unfulfilled obligations of HOLDER without prejudice to any other rights or remedies
of AUTHORITY.

B10.42 — Contract Closure

CONTRACTING OFFICER shall give written notice to HOLDER when HOLDER has complied
with the terms of this Contract. HOLDER shall be paid any refunds due from overpayments.

-36-

ft ma
SIGNATURE PAGE

Address:

cen tO BSI RBIS

VV
actress PIA
Cell #: COS OK cy

Witness:

Vaults Rune Seo

Address: A ed Sinles
Cell ft: ob 5b4o 88

FOR TH EPUBLIC OF LIBERIA

Managing Director, Forestry Development Authority

ae House Lawyer /FDA * es

FOR THE CONTRACT HOLDER

By: CLARENCE §. MASSAG WoT, CR &
President/CEO i$
Bassa Logging Timber Corporation

Witness signatures and addresses are required for each executing signature.

~37-
